Exhibit 10.2

 

Natera, Inc.

2015 Equity Incentive Plan

(As Adopted on June 18, 2015)

 

 

Natera, Inc.
2015 Equity Incentive Plan

ARTICLE 1. INTRODUCTION.

 

The Board adopted the Plan to become effective immediately, although no Awards
may be granted prior to the IPO Date.  The purpose of the Plan is to promote the
long-term success of the Company and the creation of stockholder value by
(a) encouraging Service Providers to focus on critical long-range corporate
objectives, (b) encouraging the attraction and retention of Service Providers
with exceptional qualifications and (c) linking Service Providers directly to
stockholder interests through increased stock ownership.  The Plan seeks to
achieve this purpose by providing for Awards in the form of Options (which may
be ISOs or NSOs), SARs, Restricted Shares, Stock Units and Performance Cash
Awards. Capitalized terms used in this Plan are defined in Article 14.

ARTICLE 2. ADMINISTRATION.

 

2.1 General

.  The Plan may be administered by the Board or one or more Committees.  Each
Committee shall comply with rules and regulations applicable to it, including
under the rules of any exchange on which shares of the Company’s common stock
are traded, and shall have the authority and be responsible for such functions
as have been assigned to it.

2.2 Section 162(m).  To the extent an Award is intended to qualify as
“performance-based compensation” within the meaning of Code Section 162(m), the
Plan will be administered by a Committee of two or more “outside directors”
within the meaning of Code Section 162(m).    

 

2.3 Section 16.  To the extent desirable to qualify transactions hereunder as
exempt under Exchange Act Rule 16b-3, the transactions contemplated hereunder
will be approved by the entire Board or a Committee of two or more “non-employee
directors” within the meaning of Exchange Act Rule 16b-3.

 

2.4 Powers of Administrator.  Subject to the terms of the Plan, and in the case
of a Committee, subject to the specific duties delegated to the Committee, the
Administrator shall have the authority to (a) select the Service Providers who
are to receive Awards under the Plan, (b) determine the type, number, vesting
requirements and other features and conditions of such Awards, (c) determine
whether and to what extent any Performance Goals have been attained, (d)
interpret the Plan and Awards granted under the Plan, (e) make, amend and
rescind rules relating to the Plan and Awards granted under the Plan, including
rules relating to sub-plans established for the purposes of satisfying
applicable foreign laws or for qualifying for favorable tax treatment under
applicable foreign laws, (f) impose such restrictions, conditions or limitations
as it determines appropriate as to the timing and manner of any resales by a
Participant of any Common Shares issued pursuant to an Award, including
restrictions under an insider trading policy and restrictions as to the use of a
specified brokerage firm for such resales, and (g) make all other decisions
relating to the operation of the Plan and Awards granted under the Plan. 

 

\

 

--------------------------------------------------------------------------------

 



2.5 Effect of Administrator’s Decisions.  The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants and any other holders of Awards.

 

2.6 Governing Law.  The Plan shall be governed by, and construed in accordance
with, the laws of the State of Delaware (except its choice-of-law provisions).  
 

 

ARTICLE 3. SHARES AVAILABLE FOR GRANTS.

 

3.1 Basic Limitation.  Common Shares issued pursuant to the Plan may be
authorized but unissued shares or treasury shares.  The aggregate number of
Common Shares issued under the Plan shall not exceed the sum of (a) 3,451,495,
 (b) the number of Common Shares reserved under the Predecessor Plan that are
not issued or subject to outstanding awards under the Predecessor Plan on the
IPO Date, (c) any Common Shares subject to outstanding options under the
Predecessor Plan on the IPO Date that subsequently expire or lapse unexercised
and Common Shares issued pursuant to awards granted under the Predecessor Plans
that are outstanding on the IPO Date and that are subsequently forfeited to or
repurchased by the Company and (d) the additional Common Shares described in
Articles 3.2 and 3.3;  provided, however, that no more than 9,890,310 Common
Shares, in the aggregate, shall be added to the Plan pursuant to clauses (b) and
(c).  The number of Common Shares that are subject to Stock Awards outstanding
at any time under the Plan may not exceed the number of Common Shares that then
remain available for issuance under the Plan.  The numerical limitations in this
Article 3.1 shall be subject to adjustment pursuant to Article 9.

 

3.2 Annual Increase in Shares.  As of the first business day of each fiscal year
of the Company during the term of the Plan, commencing in 2016 and ending in
(and including) 2025, the aggregate number of .Common Shares that may be issued
under the Plan shall automatically increase by a number equal to the least of
(a) 4% of the total number of Common Shares actually issued and outstanding on
the last business day of the prior fiscal year, (b) subject to adjustment
pursuant to Article 9, 3,500,000 Common Shares, or (c) a number of Common Shares
determined by the Board.

 

3.3 Shares Returned to Reserve.  To the extent that Options, SARs or Stock Units
are forfeited or expire for any other reason before being exercised or settled
in full, the Common Shares subject to such Options, SARs or Stock Units shall
again become available for issuance under the Plan.  If SARs are exercised or
Stock Units are settled, then only the number of Common Shares (if any) actually
issued to the Participant upon exercise of such SARs or settlement of such Stock
Units, as applicable, shall reduce the number available under Article 3.1 and
the balance shall again become available for issuance under the Plan.  If
Restricted Shares or Common Shares issued upon the exercise of Options are
reacquired by the Company pursuant to a forfeiture provision, repurchase right
or for any other reason, then such Common Shares shall again become available
for issuance under the Plan.  Common Shares applied to pay the Exercise Price of
Options or to satisfy tax withholding obligations related to any Award shall
again become available for

 

--------------------------------------------------------------------------------

 

 

issuance under the Plan.  To the extent that an Award is settled in cash rather
than Common Shares, the cash settlement shall not reduce the number of Shares
available for issuance under the Plan. 

 

3.4 Awards Not Reducing Share Reserve in Article 3.1.  To the extent permitted
under applicable stock exchange listing standards, any dividend equivalents paid
or credited under the Plan with respect to Stock Units shall not be applied
against the number of Common Shares that may be issued under the Plan, whether
or not such dividend equivalents are converted into Stock Units.  In addition,
Common Shares subject to Substitute Awards granted by the Company shall not
reduce the number of Common Shares that may be issued under Article 3.1, nor
shall shares subject to Substitute Awards again be available for Awards under
the Plan in the event of any forfeiture, expiration or cash settlement of such
Substitute Awards.

 

3.5 Code Section 162(m), Code Section 422 and Other Limits.    Subject to
adjustment in accordance with Article 9: 

 

(a) The maximum aggregate number of Common Shares subject to Options and
SARs that may be granted under this Plan during any fiscal year to any one
Participant shall not exceed 1,725,000, except that the Company may grant to a
new Employee in the fiscal year in which his or her Service as an Employee first
commences Options and/or SARs that cover (in the aggregate) up to an additional
350,000 Common Shares; 

(b) The maximum aggregate number of Common Shares subject to Restricted Share
awards and Stock Units that may be granted under this Plan during any fiscal
year to any one Participant shall not exceed 1,500,000, except that the Company
may grant to a new Employee in the fiscal year in which his or her Service as an
Employee first commences Restricted Shares and/or Stock Units that cover (in the
aggregate) up to an additional 300,000 Common Shares; 

(c) No Participant shall be paid more than $5,000,000 in cash in any fiscal year
pursuant to Performance Cash Awards granted under the Plan; and

(d) The aggregate grant date fair value of Awards granted to Outside Directors
may not exceed $500,000 in any one fiscal year of the Company, except that the
grant date fair value of Awards granted to newly appointed Outside Directors may
not exceed $1,000,000 in the fiscal year of the Company in which such Outside
Director is initially appointed to the Board.

(e) No more than 13,341,805 Common Shares plus the additional Common Shares
described in Article 3.2 may be issued under the Plan upon the exercise of ISOs.

ARTICLE 4. ELIGIBILITY.

 

4.1 Incentive Stock Options.  Only Employees who are common‑law employees of the
Company, a Parent or a Subsidiary shall be eligible for the grant of ISOs.  In
addition, an Employee who owns more than 10% of the total combined voting power
of all classes of outstanding stock of the Company or any of its Parents or
Subsidiaries shall not be eligible for the grant of an ISO unless the additional
requirements set forth in Code Section 422(c)(5) are satisfied.

 

4.2 Other Awards.  Awards other than ISOs may only be granted to Service
Providers.

 

2

--------------------------------------------------------------------------------

 

 

ARTICLE 5. OPTIONS.

 

5.1 Stock Option Agreement.  Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the
Company.  Such Option shall be subject to all applicable terms of the Plan and
may be subject to any other terms that are not inconsistent with the Plan.  The
Stock Option Agreement shall specify whether the Option is intended to be an ISO
or an NSO.  The provisions of the various Stock Option Agreements entered into
under the Plan need not be identical. 

 

5.2 Number of Shares.  Each Stock Option Agreement shall specify the number of
Common Shares subject to the Option, which number shall adjust in accordance
with Article 9. 

 

5.3 Exercise Price.  Each Stock Option Agreement shall specify the Exercise
Price, which shall be such price as is determined by the Administrator in its
discretion; provided, however, that unless an Option is intended to comply with
Code Section 409A (and not, for the avoidance of doubt, be exempt from Code
Section 409A), the Exercise Price of any Option granted to a Participant subject
to taxation in the United States shall be not less than 100% of the Fair Market
Value of a Common Share on the date of grant;  provided further, that the
preceding clause shall not apply to an Option that is a Substitute Award granted
in a manner that would satisfy the requirements of Code Section 409A and, if
applicable, Code Section 424(a).

 

5.4 Exercisability and Term.  Each Stock Option Agreement shall specify the date
or event when all or any installment of the Option is to become vested and/or
exercisable.  The Stock Option Agreement shall also specify the term of the
Option; provided that, except to the extent necessary to comply with applicable
foreign law, the term of an Option shall in no event exceed 10 years from the
date of grant.  A Stock Option Agreement may provide for accelerated vesting
and/or exercisability upon certain specified events and may provide for
expiration prior to the end of its term in the event of the termination of the
Optionee’s Service. 

 

5.5 Death of Optionee.  After an Optionee’s death, any vested and exercisable
Options held by such Optionee may be exercised by his or her beneficiary or
beneficiaries.  Each Optionee may designate one or more beneficiaries for this
purpose by filing the prescribed form with the Company.  A beneficiary
designation may be changed by filing the prescribed form with the Company at any
time before the Optionee’s death.  If no beneficiary was designated or if no
designated beneficiary survives the Optionee, then any vested and exercisable
Options held by the Optionee may be exercised by his or her estate.

 

5.6 Modification or Assumption of Options.  Within the limitations of the Plan,
the Administrator may modify, reprice, extend or assume outstanding options or
may accept the cancellation of outstanding options (whether granted by the
Company or by another issuer) in return for the grant of new Options for the
same or a different number of shares and at the same or a different exercise
price or in return for the grant of a different type of Award.  The foregoing
notwithstanding, no modification of an Option shall, without the consent of the
Optionee, impair his or her rights or obligations under such Option.

 

5.7 Buyout Provisions.  The Administrator may at any time (a) offer to buy out
for a payment in cash or cash equivalents an Option previously granted or
(b) authorize an Optionee to

3

--------------------------------------------------------------------------------

 

 

elect to cash out an Option previously granted, in either case at such time and
based upon such terms and conditions as the Administrator shall establish.

 

5.8 Payment for Option Shares.  The entire Exercise Price of Common Shares
issued upon exercise of Options shall be payable in cash or cash equivalents at
the time when such Common Shares are purchased.  In addition, the Administrator
may, in its sole discretion and to the extent permitted by applicable law,
accept payment of all or a portion of the Exercise Price through any one or a
combination of the following forms or methods:

 

(a) Subject to any conditions or limitations established by the Administrator,
by surrendering, or attesting to the ownership of, Common Shares that are
already owned by the Optionee with a  Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Common Shares as to which such
Option will be exercised;

(b) By delivering (on a form prescribed by the Company) an irrevocable direction
to a securities broker approved by the Company to sell all or part of the Common
Shares being purchased under the Plan and to deliver all or part of the sales
proceeds to the Company; 

(c) Subject to such conditions and requirements as the Administrator may impose
from time to time, through a net exercise procedure; or

(d) Through any other form or method consistent with applicable laws,
regulations and rules.

ARTICLE 6. STOCK APPRECIATION RIGHTS.

 

6.1 SAR Agreement.  Each grant of a SAR under the Plan shall be evidenced by a
SAR Agreement between the Optionee and the Company.  Such SAR shall be subject
to all applicable terms of the Plan and may be subject to any other terms that
are not inconsistent with the Plan.  The provisions of the various SAR
Agreements entered into under the Plan need not be identical. 

 

6.2 Number of Shares.  Each SAR Agreement shall specify the number of Common
Shares to which the SAR pertains, which number shall adjust in accordance with
Article 9. 

 

6.3 Exercise Price.  Each SAR Agreement shall specify the Exercise Price, which
shall in no event be less than 100% of the Fair Market Value of a Common Share
on the date of grant.  The preceding sentence shall not apply to a SAR that is a
Substitute Award granted in a manner that would satisfy the requirements of Code
Section 409A.

 

6.4 Exercisability and Term.  Each SAR Agreement shall specify the date when all
or any installment of the SAR is to become vested and exercisable.  The SAR
Agreement shall also specify the term of the SAR; provided that except to the
extent necessary to comply with applicable foreign law, the term of a SAR shall
not exceed 10 years from the date of grant.  A SAR Agreement may provide for
accelerated vesting and exercisability upon certain specified events and may
provide for expiration prior to the end of its term in the event of the
termination of the Optionee’s Service. 

 

4

--------------------------------------------------------------------------------

 

 

6.5 Exercise of SARs.  Upon exercise of a SAR, the Optionee (or any person
having the right to exercise the SAR after his or her death) shall receive from
the Company (a) Common Shares, (b) cash or (c) a combination of Common Shares
and cash, as the Administrator shall determine.  The amount of cash and/or the
Fair Market Value of Common Shares received upon exercise of SARs shall, in the
aggregate, not exceed the amount by which the Fair Market Value (on the date of
surrender) of the Common Shares subject to the SARs exceeds the Exercise
Price.  If, on the date when a SAR expires, the Exercise Price is less than the
Fair Market Value on such date but any portion of such SAR has not been
exercised or surrendered, then such SAR shall automatically be deemed to be
exercised as of such date with respect to such portion.  A SAR Agreement may
also provide for an automatic exercise of the SAR on an earlier date.

 

6.6 Death of Optionee.  After an Optionee’s death, any vested and exercisable
SARs held by such Optionee may be exercised by his or her beneficiary or
beneficiaries.  Each Optionee may designate one or more beneficiaries for this
purpose by filing the prescribed form with the Company.  A beneficiary
designation may be changed by filing the prescribed form with the Company at any
time before the Optionee’s death.  If no beneficiary was designated or if no
designated beneficiary survives the Optionee, then any vested and exercisable
SARs held by the Optionee at the time of his or her death may be exercised by
his or her estate.

 

6.7 Modification or Assumption of SARs.  Within the limitations of the Plan, the
Administrator may modify, reprice, extend or assume outstanding SARs or may
accept the cancellation of outstanding SARs (whether granted by the Company or
by another issuer) in return for the grant of new SARs for the same or a
different number of shares and at the same or a different exercise price or in
return for the grant of a different type of Award.  The foregoing
notwithstanding, no modification of a SAR shall, without the consent of the
Optionee, impair his or her rights or obligations under such SAR.

 

ARTICLE 7. RESTRICTED SHARES.

 

7.1 Restricted Stock Agreement.  Each grant of Restricted Shares under the Plan
shall be evidenced by a Restricted Stock Agreement between the recipient and the
Company.  Such Restricted Shares shall be subject to all applicable terms of the
Plan and may be subject to any other terms that are not inconsistent with the
Plan.  The provisions of the various Restricted Stock Agreements entered into
under the Plan need not be identical.

 

7.2 Payment for Awards.  Restricted Shares may be sold or awarded under the Plan
for such consideration as the Administrator may determine, including (without
limitation) cash, cash equivalents, property, cancellation of other equity
awards, full-recourse promissory notes, past services and future services, and
such other methods of payment as are permitted by applicable law. 

 

7.3 Vesting Conditions.  Each Award of Restricted Shares may or may not be
subject to vesting and/or other conditions as the Administrator may
determine.  Vesting shall occur, in full or in installments, upon satisfaction
of the conditions specified in the Restricted Stock Agreement.  Such conditions,
at the Administrator’s discretion, may include one or more Performance Goals.  A
Restricted Stock Agreement may provide for accelerated vesting upon certain
specified events.

 

5

--------------------------------------------------------------------------------

 

 

7.4 Voting and Dividend Rights.  The holders of Restricted Shares awarded under
the Plan shall have the same voting, dividend and other rights as the Company’s
other stockholders, unless the Administrator otherwise provides.  A Restricted
Stock Agreement, however, may require that any cash dividends paid on Restricted
Shares (a) be accumulated and paid when such Restricted Shares vest, or (b) be
invested in additional Restricted Shares.  Such additional Restricted Shares
shall be subject to the same conditions and restrictions as the shares subject
to the Stock Award with respect to which the dividends were paid.  In addition,
unless the Administrator provides otherwise, if any dividends or other
distributions are paid in Common Shares, such Common Shares shall be subject to
the same restrictions on transferability and forfeitability as the Restricted
Shares with respect to which they were paid.

 

ARTICLE 8. STOCK UNITS.

 

8.1 Stock Unit Agreement.  Each grant of Stock Units under the Plan shall be
evidenced by a Stock Unit Agreement between the recipient and the Company.  Such
Stock Units shall be subject to all applicable terms of the Plan and may be
subject to any other terms that are not inconsistent with the Plan.  The
provisions of the various Stock Unit Agreements entered into under the Plan need
not be identical. 

 

8.2 Payment for Awards.  To the extent that an Award is granted in the form of
Stock Units, no cash consideration shall be required of the Award recipients.

 

8.3 Vesting Conditions.  Each Award of Stock Units may or may not be subject to
vesting, as determined by the Administrator.  Vesting shall occur, in full or in
installments, upon satisfaction of the conditions specified in the Stock Unit
Agreement.  Such conditions, at the Administrator’s discretion, may include one
or more Performance Goals.  A Stock Unit Agreement may provide for accelerated
vesting upon certain specified events. 

 

8.4 Voting and Dividend Rights.  The holders of Stock Units shall have no voting
rights.  Prior to settlement or forfeiture, Stock Units awarded under the Plan
may, at the Administrator’s discretion, provide for a right to dividend
equivalents.  Such right entitles the holder to be credited with an amount equal
to all cash dividends paid on one Common Share while the Stock Unit is
outstanding.  Dividend equivalents may be converted into additional Stock
Units.  Settlement of dividend equivalents may be made in the form of cash, in
the form of Common Shares, or in a combination of both.  Prior to distribution,
any dividend equivalents shall be subject to the same conditions and
restrictions as the Stock Units to which they attach.

 

8.5 Form and Time of Settlement of Stock Units.  Settlement of vested Stock
Units may be made in the form of (a) cash, (b) Common Shares or (c) any
combination of both, as determined by the Administrator.  The actual number of
Stock Units eligible for settlement may be larger or smaller than the number
included in the original Award, based on predetermined performance factors,
including Performance Goals.  Methods of converting Stock Units into cash may
include (without limitation) a method based on the average Fair Market Value of
Common Shares over a series of trading days.  Vested Stock Units shall be
settled in such manner and at such time(s) as specified in the Stock Unit
Agreement.  Until an Award of Stock Units is settled, the number of such Stock
Units shall be subject to adjustment pursuant to Article 9.

 

6

--------------------------------------------------------------------------------

 

 

8.6 Death of Recipient.  Any Stock Units that become payable after the
recipient’s death shall be distributed to the recipient’s beneficiary or
beneficiaries.  Each recipient of Stock Units under the Plan may designate one
or more beneficiaries for this purpose by filing the prescribed form with the
Company.  A beneficiary designation may be changed by filing the prescribed form
with the Company at any time before the Award recipient’s death.  If no
beneficiary was designated or if no designated beneficiary survives the Award
recipient, then any Stock Units that become payable after the recipient’s death
shall be distributed to the recipient’s estate.

 

8.7 Modification or Assumption of Stock Units.  Within the limitations of the
Plan, the Administrator may modify or assume outstanding stock units or may
accept the cancellation of outstanding stock units (whether granted by the
Company or by another issuer) in return for the grant of new Stock Units for the
same or a different number of shares or in return for the grant of a different
type of Award.  The foregoing notwithstanding, no modification of a Stock Unit
shall, without the consent of the Participant, impair his or her rights or
obligations under such Stock Unit.

 

8.8 Creditors’ Rights.  A holder of Stock Units shall have no rights other than
those of a general creditor of the Company.  Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Stock Unit Agreement.

 

ARTICLE 9. ADJUSTMENTS; DISSOLUTIONS AND LIQUIDATIONS; CORPORATE TRANSACTIONS.

 

9.1 Adjustments.  In the event of a subdivision of the outstanding Common
Shares, a declaration of a dividend payable in Common Shares,  a combination or
consolidation of the outstanding Common Shares (by reclassification or
otherwise) into a lesser number of Common Shares or any other increase or
decrease in the number of issued Common Shares effected without receipt of
consideration by the Company, proportionate adjustments shall automatically be
made to the following:

 

(a) The number and kind of shares available for issuance under Article 3,
including the numerical share limits in Articles 3.1, 3.2 and 3.5;

(b) The number and kind of shares covered by each outstanding Option, SAR and
Stock Unit; or

(c) The Exercise Price applicable to each outstanding Option and SAR, and the
repurchase price, if any, applicable to Restricted Shares.

In the event of a declaration of an extraordinary dividend payable in a form
other than Common Shares in an amount that has a material effect on the price of
Common Shares, a recapitalization, a spin-off or a similar occurrence, the
Administrator may make such adjustments as it, in its sole discretion, deems
appropriate to the foregoing.  Any adjustment in the number of shares subject to
an Award under this Article 9.1 shall be rounded down to the nearest whole
share, although the Administrator in its sole discretion may make a cash payment
in lieu of a fractional share.  Except as provided in this Article 9, a
Participant shall have no rights by reason of any issuance by the Company of
stock of any class or securities convertible into stock of any class, any
subdivision or

7

--------------------------------------------------------------------------------

 

 

consolidation of shares of stock of any class, the payment of any stock dividend
or any other increase or decrease in the number of shares of stock of any class.

9.2 Dissolution or Liquidation.  To the extent not previously exercised or
settled, Options, SARs and Stock Units shall terminate immediately prior to the
dissolution or liquidation of the Company.

 

9.3 Corporate Transactions.  In the event that the Company is a party to a
merger, consolidation, or a Change in Control (other than one described in
Article 14.6(d)), all Common Shares acquired under the Plan and all Awards
outstanding on the effective date of the transaction shall be treated in the
manner described in the definitive transaction agreement (or, in the event the
transaction does not entail a definitive agreement to which the Company is
party, in the manner determined by the Administrator, with such determination
having final and binding effect on all parties), which agreement or
determination need not treat all Awards (or portions thereof) in an identical
manner. Unless an Award Agreement provides otherwise, the treatment specified in
the transaction agreement or by the Administrator may include (without
limitation) one or more of the following with respect to each outstanding Award:

 

(a) The continuation of such outstanding Award by the Company (if the Company is
the surviving entity);

(b) The assumption of such outstanding Award by the surviving entity or its
parent, provided that the assumption of an Option or a  SAR shall comply with
applicable tax requirements;

(c) The substitution by the surviving entity or its parent of an equivalent
award for such outstanding Award (including, but not limited to, an award to
acquire the same consideration paid to the holders of Common Shares in the
transaction), provided that the substitution of an Option or a  SAR shall comply
with applicable tax requirements;

(d) The cancellation of outstanding Awards without payment of any consideration.
Optionees shall be able to exercise outstanding Options and SARs, to the extent
such Options and SARs are then vested or become vested as of the effective time
of the transaction, during a period of not less than five full business days
preceding the closing date of the transaction, unless (i) a shorter period is
required to permit a timely closing of the transaction and (ii) such shorter
period still offers the Optionees a reasonable opportunity to exercise such
Options and SARs.  Any exercise of such Options and SARs during such period may
be contingent on the closing of the transaction;

(e) The cancellation of such Award and a payment to the Participant with respect
to each share subject to the portion of the Award that is vested or becomes
vested as of the effective time of the transaction equal to the excess of (A)
the value, as determined by the Administrator in its absolute discretion, of the
property (including cash) received by the holder of a Common Share as a result
of the transaction, over (if applicable) (B) the per-share Exercise Price of
such Award 

8

--------------------------------------------------------------------------------

 

 

(such excess, if any, the “Spread”).  Such payment shall be made in the form of
cash, cash equivalents, or securities of the surviving entity or its parent
having a value equal to the Spread.  In addition, any escrow, holdback, earn-out
or similar provisions in the transaction agreement may apply to such payment to
the same extent and in the same manner as such provisions apply to the holders
of Common Shares, but only to the extent the application of such provisions does
not adversely affect the status of the Award as exempt from Code Section 409A. 
If the Spread applicable to an Award (whether or not vested) is zero or a
negative number, then the Award may be cancelled without making a payment to the
Participant. In the event that a Stock Unit is subject to Code Section 409A, the
payment described in this clause (e) shall be made on the settlement date
specified in the applicable Stock Unit Agreement, provided that settlement may
be accelerated in accordance with Treasury Regulation Section 1.409A-3(j)(4);
 or

(f) The assignment of any reacquisition or repurchase rights held by the Company
in respect of an Award of Restricted Shares to the surviving entity or its
parent, with corresponding proportionate adjustments made to the price per share
to be paid upon exercise of any such reacquisition or repurchase rights.

For avoidance of doubt, the Administrator shall have the discretion, exercisable
either at the time an Award is granted or at any time while the Award remains
outstanding, to provide for the acceleration of vesting upon the occurrence of a
Change in Control, whether or not the Award is to be assumed or replaced in the
transaction, or in connection with a termination of the Participant’s Service
following a transaction.    

Any action taken under this Article 9.3 shall either preserve an Award’s status
as exempt from Code Section 409A or comply with Code Section 409A.

ARTICLE 10. OTHER AWARDS.

 

10.1 Performance Cash Awards.  A Performance Cash Award is a cash award that may
be granted subject to the attainment of specified Performance Goals during a
Performance Period.  A Performance Cash Award may also require the completion of
a specified period of continuous Service.  The length of the Performance Period,
the Performance Goals to be attained during the Performance Period, and the
degree to which the Performance Goals have been attained shall be determined
conclusively by the Administrator.  Each Performance Cash Award shall be set
forth in a written agreement or in a resolution duly adopted by the
Administrator which shall contain provisions determined by the Administrator and
not inconsistent with the Plan.  The terms of various Performance Cash Awards
need not be identical. 

 

10.2 Other Awards.  Subject in all events to the limitations under Article 3
above as to the number of Common Shares available for issuance under this Plan,
the Company may grant other forms of equity-based awards not specifically
described herein and may grant awards under other plans or programs, where such
awards are settled in the form of Common Shares issued under this Plan.  Such
Common Shares shall be treated for all purposes under the Plan like Common
Shares issued in settlement of Stock Units and shall, when issued, reduce the
number of Common Shares available under Article 3.

 

9

--------------------------------------------------------------------------------

 

 

ARTICLE 11. LIMITATION ON RIGHTS.

 

11.1 Retention Rights.  Neither the Plan nor any Award granted under the Plan
shall be deemed to give any individual a right to remain a Service
Provider.  The Company and its Parents, Subsidiaries and Affiliates reserve the
right to terminate the Service of any Service Provider at any time, with or
without cause, subject to applicable laws, the Company’s certificate of
incorporation and by-laws and a written employment agreement (if any).

 

11.2 Stockholders’ Rights.  Except as set forth in Article 7.4 or 8.4 above, a
Participant shall have no dividend rights, voting rights or other rights as a
stockholder with respect to any Common Shares covered by his or her Award prior
to the time when a stock certificate for such Common Shares is issued or, if
applicable, the time when he or she becomes entitled to receive such Common
Shares by filing any required notice of exercise and paying any required
Exercise Price.  No adjustment shall be made for cash dividends or other rights
for which the record date is prior to such time, except as expressly provided in
the Plan.

 

11.3 Regulatory Requirements.  Any other provision of the Plan notwithstanding,
the obligation of the Company to issue Common Shares under the Plan shall be
subject to all applicable laws, rules and regulations and such approval by any
regulatory body as may be required.  The Company reserves the right to restrict,
in whole or in part, the delivery of Common Shares pursuant to any Award prior
to the satisfaction of all legal requirements relating to the issuance of such
Common Shares, to their registration, qualification or listing or to an
exemption from registration, qualification or listing.  The inability of the
Company to obtain authority from any regulatory body having jurisdiction, which
authority is deemed necessary by the Company’s counsel to be necessary to the
lawful issuance and sale of any Common Shares hereunder, will relieve the
Company of any liability in respect of the failure to issue or sell such Common
Shares as to which such requisite authority will not have been obtained.

 

11.4 Transferability of Awards.    The Administrator may, in its sole
discretion, permit transfer of an Award in a manner consistent with applicable
law.  Unless otherwise determined by the Administrator, Awards shall be
transferable by a Participant only by (a) beneficiary designation, (b) a will or
(c) the laws of descent and distribution;  provided that, in any event, an ISO
may only be transferred by will or by the laws of descent and distribution and
may be exercised during the lifetime of the Optionee only by the Optionee or by
the Optionee’s guardian or legal representative.

 

11.5 Other Conditions and Restrictions on Common Shares.  Any Common Shares
issued under the Plan shall be subject to such forfeiture conditions, rights of
repurchase, rights of first refusal, other transfer restrictions and such other
terms and conditions as the Administrator may determine.  Such conditions and
restrictions shall be set forth in the applicable Award Agreement and shall
apply in addition to any restrictions that may apply to holders of Common Shares
generally.  In addition, Common Shares issued under the Plan shall be subject to
such conditions and restrictions imposed either by applicable law or by Company
policy, as adopted from time to time, designed to ensure compliance with
applicable law or laws with which the Company determines in its sole discretion
to comply including in order to maintain any statutory, regulatory or tax
advantage.

 

10

--------------------------------------------------------------------------------

 

 

ARTICLE 12. TAXES.

 

12.1 General.  It is a condition to each Award under the Plan that a Participant
or his or her successor shall make arrangements satisfactory to the Company for
the satisfaction of any federal, state, local or foreign withholding tax
obligations that arise in connection with any Award granted under the Plan.  The
Company shall not be required to issue any Common Shares or make any cash
payment under the Plan unless such obligations are satisfied.

 

12.2 Share Withholding.  To the extent that applicable law subjects a
Participant to tax withholding obligations, the Administrator may permit such
Participant to satisfy all or part of such obligations by having the Company
withhold all or a portion of any Common Shares that otherwise would be issued to
him or her or by surrendering all or a portion of any Common Shares that he or
she previously acquired.  Such Common Shares shall be valued on the date when
they are withheld or surrendered.  Any payment of taxes by assigning Common
Shares to the Company may be subject to restrictions including any restrictions
required by SEC, accounting or other rules.

 

12.3 Section 162(m) Matters  The Administrator, in its sole discretion, may
determine whether an Award is intended to qualify as “performance-based
compensation” within the meaning of Code Section 162(m).  The Administrator may
grant Awards that are based on Performance Goals but that are not intended to
qualify as performance-based compensation.  With respect to any Award that is
intended to qualify as performance-based compensation, the Administrator shall
designate the Performance Goal(s) applicable to, and the formula for calculating
the amount payable under, an Award within 90 days following commencement of the
applicable Performance Period (or such earlier time as may be required under
Code Section 162(m)), and in any event at a time when achievement of the
applicable Performance Goal(s) remains substantially uncertain.  Prior to the
payment of any Award that is intended to constitute performance-based
compensation, the Administrator shall certify in writing whether and the extent
to which the Performance Goal(s) were achieved for such Performance Period.  The
Administrator shall have the right to reduce or eliminate (but not to increase)
the amount payable under an Award that is intended to constitute
performance-based compensation.

 

12.4 Section 409A Matters.  Except as otherwise expressly set forth in an Award
Agreement, it is intended that Awards granted under the Plan either be exempt
from, or comply with, the requirements of Code Section 409A.  To the extent an
Award is subject to Code Section 409A (a “409A Award”), the terms of the Plan,
the Award and any written agreement governing the Award shall be interpreted to
comply with the requirements of Code Section 409A so that the Award is not
subject to additional tax or interest under Code Section 409A, unless the
Administrator expressly provides otherwise.  A 409A Award shall be subject to
such additional rules and requirements as specified by the Administrator from
time to time in order for it to comply with the requirements of Code Section
409A.  In this regard, if any amount under a 409A Award is payable upon a
“separation from service” to an individual who is considered a “specified
employee” (as each term is defined under Code Section 409A), then no such
payment shall be made prior to the date that is the earlier of (i) six months
and one day after the Participant’s separation from service or (ii) the
Participant’s death, but only to the extent such delay is necessary to prevent
such payment from being subject to Code Section 409A(a)(1). 

 

11

--------------------------------------------------------------------------------

 

 

12.5 Limitation on Liability.  Neither the Company nor any person serving as
Administrator shall have any liability to a Participant in the event an Award
held by the Participant fails to achieve its intended characterization under
applicable tax law.

 

ARTICLE 13. FUTURE OF THE PLAN.

 

13.1 Term of the Plan.  The Plan, as set forth herein, shall become effective on
the date of its adoption by the Board, subject to approval of the Company’s
stockholders under Article 13.3 below.  The Plan shall terminate automatically
10 years after the later of (a) the date when the Board adopted the Plan or (b)
the date when the Board approved the most recent increase in the number of
Common Shares reserved under Article 3 that was also approved by the Company’s
stockholders. 

 

13.2 Amendment or Termination.  The Board may, at any time and for any reason,
amend or terminate the Plan.  No Awards shall be granted under the Plan after
the termination thereof.  The termination of the Plan, or any amendment thereof,
shall not affect any Award previously granted under the Plan.

 

13.3 Stockholder Approval.  To the extent required by applicable law, the Plan
will be subject to the approval of the Company’s stockholders within 12 months
of its adoption date.  An amendment of the Plan shall be subject to the approval
of the Company’s stockholders only to the extent required by applicable laws,
regulations or rules. 

 

ARTICLE 14. DEFINITIONS.

 

14.1 “Administrator” means the Board or any Committee administering the Plan in
accordance with Article 2.

14.2 “Affiliate” means any entity other than a Subsidiary, if the Company and/or
one or more Subsidiaries own not less than 50% of such entity.

14.3 “Award” means any award granted under the Plan, including as an Option, a
 SAR, a  Restricted Share, a Stock Unit or a Performance Cash Award.

14.4 “Award Agreement” means a Stock Option Agreement, an SAR Agreement, a
Restricted Stock Agreement, a Stock Unit Agreement or such other agreement
evidencing an Award granted under the Plan.

14.5 “Board” means the Company’s Board of Directors, as constituted from time to
time and, where the context so requires, reference to the “Board” may refer to a
Committee to whom the Board has delegated authority to administer any aspect of
this Plan.

14.6 “Change in Control” means:

(a) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the total voting power represented by the
Company’s then-outstanding voting securities;

12

--------------------------------------------------------------------------------

 

 

(b) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

(c) The consummation of a merger or consolidation of the Company with or into
any other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation;  or

(d) Individuals who are members of the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the members of the Board over a
period of 12 months; provided, however, that if the appointment or election (or
nomination for election) of any new Board member was approved or recommended by
a majority vote of the members of the Incumbent Board then still in office, such
new member shall, for purposes of this Plan, be considered as a member of the
Incumbent Board.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.    In addition, if
a Change in Control constitutes a payment event with respect to any Award which
provides for a deferral of compensation and is subject to Code Section 409A,
then notwithstanding anything to the contrary in the Plan or applicable Award
Agreement the transaction with respect to such Award must also constitute a
“change in control event” as defined in Treasury Regulation Section
1.409A-3(i)(5) to the extent required by Code Section 409A. 

14.7 “Code” means the Internal Revenue Code of 1986, as amended.

14.8 “Committee” means a committee of one or more members of the Board, or of
other individuals satisfying applicable laws, appointed by the Board to
administer the Plan. 

14.9 “Common Share” means one share of the common stock of the Company.

14.10 “Company” means Natera, Inc., a Delaware corporation.

14.11 “Consultant” means a consultant or adviser who provides bona fide services
to the Company, a Parent, a Subsidiary or an Affiliate as an independent
contractor and who qualifies as a consultant or advisor under Instruction
A.1.(a)(1) of Form S-8 under the Securities Act.

14.12 “Employee” means a common‑law employee of the Company, a Parent, a
Subsidiary or an Affiliate.

14.13 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

14.14 “Exercise Price,” in the case of an Option, means the amount for which one
Common Share may be purchased upon exercise of such Option, as specified in the
applicable

13

--------------------------------------------------------------------------------

 

 

Stock Option Agreement.  “Exercise Price,” in the case of a SAR, means an
amount, as specified in the applicable SAR Agreement, which is subtracted from
the Fair Market Value of one Common Share in determining the amount payable upon
exercise of such SAR.

14.15 “Fair Market Value” means the closing price of a Common Share on any
established stock exchange or a national market system on the applicable date
or, if the applicable date is not a trading day, on the last trading day prior
to the applicable date, as reported in a source that the Administrator deems
reliable.  If Common Shares are not traded on an established stock exchange or a
national market system, the Fair Market Value shall be determined by the
Administrator in good faith on such basis as it deems appropriate.  The
Administrator’s determination shall be conclusive and binding on all persons.

14.16 “IPO Date” means the effective date of the registration statement filed by
the Company with the Securities and Exchange Commission for its initial offering
of Common Stock to the public.

14.17 “ISO” means an incentive stock option described in Code Section 422(b).

14.18 “NSO” means a stock option not described in Code Sections 422 or 423.

14.19 “Option” means an ISO or NSO granted under the Plan and entitling the
holder to purchase Common Shares.

14.20 “Optionee” means an individual or estate holding an Option or SAR.

14.21 “Outside Director” means a member of the Board who is not an Employee.

14.22 “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.  A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be considered a Parent commencing as of such date.

14.23 “Participant” means an individual or estate holding an Award.

14.24 “Performance Cash Award” means an award of cash granted under Article 10.1
of the Plan.

14.25 “Performance Goal” means a goal established by the Administrator for the
applicable Performance Period based on one or more of the performance criteria
set forth in Appendix A.  Depending on the performance criteria used, a
Performance Goal may be expressed in terms of overall Company performance or the
performance of a business unit, division, Subsidiary, Affiliate or an
individual.  A Performance Goal may be measured either in absolute terms or
relative to the performance of one or more comparable companies or one or more
relevant indices.  The Administrator may adjust the results under any
performance criterion to exclude any of the following events that occurs during
a Performance Period: (a) asset write-downs, (b) litigation, claims, judgments
or settlements, (c) the effect of changes in tax laws, accounting

14

--------------------------------------------------------------------------------

 

 

principles or other laws or provisions affecting reported results, (d) accruals
for reorganization and restructuring programs, (e) extraordinary, unusual or
non-recurring items, (f) exchange rate effects for non-U.S. dollar denominated
net sales and operating earnings, or (g) statutory adjustments to corporate tax
rates; provided, however, that if an Award is intended to qualify as
“performance-based compensation” within the meaning of Code Section 162(m), such
adjustment(s) shall only be made to the extent consistent with Code Section
162(m).

14.26 “Performance Period” means a period of time selected by the Administrator
over which the attainment of one or more Performance Goals will be measured for
the purpose of determining a Participant’s right to a Performance Cash Award or
an Award of Restricted Shares or Stock Units that vests based on the achievement
of Performance Goals.  Performance Periods may be of varying and overlapping
duration, at the discretion of the Administrator.

14.27 “Plan” means this Natera, Inc. 2015 Equity Incentive Plan, as amended from
time to time.

14.28 “Predecessor Plan” means the Company’s  2007 Stock Plan, as amended.

14.29 “Restricted Share” means a Common Share awarded under the Plan.

14.30 “Restricted Stock Agreement” means the agreement between the Company and
the recipient of a Restricted Share that contains the terms, conditions and
restrictions pertaining to such Restricted Share.

14.31 “SAR” means a stock appreciation right granted under the Plan.

14.32 “SAR Agreement” means the agreement between the Company and an Optionee
that contains the terms, conditions and restrictions pertaining to his or her
SAR.

14.33 “Securities Act” means the Securities Act of 1933, as amended.

14.34 “Service” means service as an Employee, Outside Director or Consultant.

14.35 “Service Provider” means any individual who is an Employee, Outside
Director or Consultant.

14.36 “Stock Award” means any award of an Option, a SAR, a Restricted Share or a
Stock Unit under the Plan.

14.37 “Stock Option Agreement” means the agreement between the Company and an
Optionee that contains the terms, conditions and restrictions pertaining to his
or her Option.

14.38 “Stock Unit” means a bookkeeping entry representing the equivalent of one
Common Share, as awarded under the Plan.

15

--------------------------------------------------------------------------------

 

 

14.39 “Stock Unit Agreement” means the agreement between the Company and the
recipient of a Stock Unit that contains the terms, conditions and restrictions
pertaining to such Stock Unit.

14.40 “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.  A corporation that attains the status of a
Subsidiary on a date after the adoption of the Plan shall be considered a
Subsidiary commencing as of such date

14.41 “Substitute Awards” means Awards or Common Shares issued by the Company in
assumption of, or substitution or exchange for, Awards previously granted, or
the right or obligation to make future awards, in each case by a corporation
acquired by the Company or any Affiliate or with which the Company or any
Affiliate combines to the extent permitted by NASDAQ Marketplace Rule 5635 or
any successor thereto.

 



16

--------------------------------------------------------------------------------

 

 

Appendix A

Performance Criteria

The Administrator may establish Performance Goals derived from one or more of
the following criteria when it makes Awards of Restricted Shares or Stock Units
that vest entirely or in part on the basis of performance or when it makes
Performance Cash Awards:

·

Earnings (before or after taxes)

·

Sales or revenue

·

Earnings per share

·

Expense or cost reduction

·

Earnings before interest, taxes and depreciation

·

Working capital

·

Earnings before interest, taxes, depreciation and amortization

·

Economic value added (or an equivalent metric)

·

Total stockholder return

·

Market share

·

Return on equity or average stockholders’ equity

·

Cash flow or cash balance

·

Return on assets, investment or capital employed

·

Operating cash flow

·

Operating income

·

Cash flow per share

·

Gross margin

·

Share price

·

Operating margin

·

Debt reduction

·

Net operating income

·

Customer satisfaction

·

Net operating income after tax

·

Stockholders’ equity

·

Regulatory approvals

·

Employee survey results

·

Return on operating revenue

·

Development and launch of new products

·

To the extent that an Award is not intended to comply with Code Section 162(m),
other measures of performance selected by the Administrator.

 

Natera, Inc.
2015 Equity Incentive Plan

Notice of Stock Option Grant

You have been granted the following option to purchase shares of the common
stock of Natera, Inc. (the “Company”):

Name of Optionee:«Name»

Total Number of Shares:«TotalShares»

Type of Option:«ISO»Incentive Stock Option

«NSO»Nonstatutory Stock Option

Exercise Price per Share:$«PricePerShare»

Date of Grant:«DateGrant»

Vesting Commencement Date:«VestDay»

Vesting Schedule:This option vests and becomes exercisable with respect to the
first «CliffPercent»% of the shares subject to this option when you complete
«CliffPeriod» months of continuous “Service” (as defined in the Plan) from the
Vesting Commencement Date.  Thereafter, this option vests and becomes
exercisable with respect to an additional «Percent»% of the shares subject to
this option when you complete each additional «IncrementPeriod» month of
continuous Service.

For all purposes applicable to this option, “Service” means your continuous
service as an Employee or Consultant.

Expiration Date:«ExpDate».  This option expires earlier if your Service
terminates earlier, as described in the Stock Option Agreement, and may
terminate earlier in connection with certain corporate transactions as described
in Article 9 of the Plan.

You and the Company agree that this option is granted under and governed by the
terms and conditions of the Company’s 2015 Equity Incentive Plan (the “Plan”)
and the Stock Option Agreement, both of which are attached to, and made a part
of, this document.

You further agree to accept by email all documents relating to the Plan or this
option (including, without limitation, prospectuses required by the Securities
and Exchange Commission) and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements).  You also agree that the Company may deliver these
documents by posting them on a website maintained by the Company or by a third
party under contract with the Company.  If the Company posts these documents on
a website, it will notify you by email. 

You further agree to comply with the Company’s Insider Trading Policy when
selling shares of the Company’s common stock.

 



 

--------------------------------------------------------------------------------

 

 

OptioneeNatera, Inc.

By:

Title:



2

 

--------------------------------------------------------------------------------

 

 

Natera, Inc.
2015 Equity Incentive Plan

Stock Option Agreement

Grant of Option

Subject to all of the terms and conditions set forth in the Notice of Stock
Option Grant, this Stock Option Agreement (the “Agreement”) and the Plan, the
Company has granted you an option to purchase up to the total number of shares
specified in the Notice of Stock Option Grant at the exercise price indicated in
the Notice of Stock Option Grant. 

All capitalized terms used in this Agreement shall have the meanings assigned to
them in this Agreement, the Notice of Stock Option Grant or the Plan.

Tax Treatment

This option is intended to be an incentive stock option under Section 422 of the
Code or a nonstatutory stock option, as provided in the Notice of Stock Option
Grant.  However, even if this option is designated as an incentive stock option
in the Notice of Stock Option Grant, it shall be deemed to be a nonstatutory
stock option to the extent it does not qualify as an incentive stock option
under federal tax law, including under the $100,000 annual limitation under
Section 422(d) of the Code.

Vesting

This option vests and becomes exercisable in accordance with the vesting
schedule set forth in the Notice of Stock Option Grant. 

In no event will this option vest or become exercisable for additional shares
after your Service has terminated for any reason.

Term

This option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant.  (This option will expire earlier if
your Service terminates, as described below, and this option may be terminated
earlier as provided in Article 9 of the Plan.)

Termination of Service

If your Service terminates for any reason, this option will expire immediately
to the extent the option is unvested as of your termination date and does not
vest as a result of your termination of Service. The Company determines when
your Service terminates for all purposes of this option.

Regular Termination

If your Service terminates for any reason except death or total and permanent
disability, then this option, to the extent vested as of your termination date,
will expire at the close of business at Company headquarters on the date three
months after your termination date. 

 

--------------------------------------------------------------------------------

 

 

Death

If you die before your Service terminates, then this option will expire at the
close of business at Company headquarters on the date 12 months after the date
of death.

Disability

If your Service terminates because of your total and permanent disability, then
this option will expire at the close of business at Company headquarters on the
date 12 months after your termination date.

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

Leaves of Absence and Part-Time Work

For purposes of this option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by applicable law, the Company’s leave of absence policy, or the terms
of your leave.  However, your Service terminates when the approved leave ends,
unless you immediately return to active work.

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave.  If you commence working on
a part-time basis, the Company may adjust the vesting schedule so that the rate
of vesting is commensurate with your reduced work schedule.

Notice Concerning Incentive Stock Option Treatment

Even if this option is designated as an incentive stock option in the Notice of
Stock Option Grant, it ceases to qualify for favorable tax treatment as an
incentive stock option to the extent that it is exercised: (a) more than three
months after the date when you cease to be an Employee for any reason other than
death or permanent and total disability (as defined in Section 22(e)(3) of the
Code), (b) more than 12 months after the date when you cease to be an Employee
by reason of permanent and total disability (as defined in Section 22(e)(3) of
the Code) or (c) more than three months after the date when you have been on a
leave of absence for three months, unless your reemployment rights following
such leave were guaranteed by statute or by contract.

Restrictions on Exercise

The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.

4

 

--------------------------------------------------------------------------------

 

 

Notice of Exercise

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form or, if the
Company has designated a brokerage firm to administer the Plan, you must notify
such brokerage firm in the manner such brokerage firm requires.  Your notice
must specify how many shares you wish to purchase.  The notice will be effective
when the Company receives it.

However, if you wish to exercise this option by executing a same-day sale (as
described below), you must follow the instructions of the Company and the broker
who will execute the sale.

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

You may only exercise your option for whole shares.

Form of Payment

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares that you are purchasing.  To the extent permitted
by applicable law, payment may be made in one (or a combination of two or more)
of the following forms:

5

 

--------------------------------------------------------------------------------

 

 



By delivering to the Company your personal check, a cashier’s check or a money
order, or arranging for a wire transfer.

6

 

--------------------------------------------------------------------------------

 

 

By delivering to the Company certificates for shares of Company stock that you
own, along with any forms needed to effect a transfer of those shares to the
Company.  The value of the shares, determined as of the effective date of the
option exercise, will be applied to the option exercise price.  Instead of
surrendering shares of Company stock, you may attest to the ownership of those
shares on a form provided by the Company and have the same number of shares
subtracted from the option shares issued to you. By giving to a securities
broker approved by the Company irrevocable directions to sell all or part of
your option shares and to deliver to the Company, from the sale proceeds, an
amount sufficient to pay the option exercise price and any withholding
taxes.  (The balance of the sale proceeds, if any, will be delivered to
you.)  The directions must be given in accordance with the instructions of the
Company and the broker.  This exercise method is sometimes called a “same-day
sale.”

7

 

--------------------------------------------------------------------------------

 

 

Withholding Taxes

You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the option exercise.  These arrangements include payment in cash. With
the Company’s consent, these arrangements may also include (a) payment from the
proceeds of the sale of shares through a Company-approved broker,
(b) withholding shares of Company stock that otherwise would be issued to you
when you exercise this option with a fair market value no greater than the
minimum amount required to be withheld by law, (c) surrendering shares that you
previously acquired with a fair market value no greater than the minimum amount
required to be withheld by law, or (d) withholding cash from other compensation.
 The fair market value of withheld or surrendered shares, determined as of the
date when taxes otherwise would have been withheld in cash, will be applied to
the withholding taxes.

Restrictions on Resale

You agree not to sell any option shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale.  This restriction will apply as long as your Service continues and for
such period of time after the termination of your Service as the Company may
specify.

Transfer of Option

Prior to your death, only you may exercise this option.  You cannot transfer or
assign this option.  For instance, you may not sell this option or use it as
security for a loan.  If you attempt to do any of these things, this option will
immediately become invalid.  You may, however, dispose of this option in your
will or by means of a written beneficiary designation; provided, however, that
your beneficiary or a representative of your estate acknowledges and agrees in
writing in a form reasonably acceptable to the Company, to be bound by the
provisions of this Agreement and the Plan as if such beneficiary of the estate
were you.

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

Retention Rights

Your option or this Agreement does not give you the right to be retained by the
Company, a Parent, Subsidiary, or an Affiliate in any capacity.  The Company and
its Parents, Subsidiaries, and Affiliates reserve the right to terminate your
Service at any time, with or without cause.

Stockholder Rights

You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this option by giving the required notice to the
Company, paying the exercise price, and satisfying any applicable withholding
taxes.  No adjustments are made for dividends or other rights if the applicable
record date occurs before you exercise this option, except as described in the
Plan.

8

 

--------------------------------------------------------------------------------

 

 

Recoupment Policy

This option, and the shares acquired upon exercise of this option, shall be
subject to any Company recoupment policy in effect from time to time.

Adjustments

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares covered by this option and the exercise price per
share will be adjusted pursuant to the Plan.

Effect of Significant Corporate Transactions

If the Company is a party to a merger, consolidation, or certain change in
control transactions, then this option will be subject to the applicable
provisions of Article 9 of the Plan.

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to its choice-of-law provisions).

The Plan and Other Agreements

The text of the Plan is incorporated in this Agreement by reference.

This Plan, this Agreement and the Notice of Stock Option Grant constitute the
entire understanding between you and the Company regarding this option.  Any
prior agreements, commitments or negotiations concerning this option are
superseded.  This Agreement may be amended only by another written agreement
between the parties.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

Natera, Inc.
2015 Equity Incentive Plan
Notice of Stock Unit Award

You have been granted stock units representing shares of common stock of Natera,
Inc. (the “Company”) on the following terms:

Name of Recipient:«Name»

Total Number of Stock Units Granted:«TotalUnits»

Date of Grant:«DateGrant»

Vesting Commencement Date:«VestDay»

Vesting Schedule:The first «CliffPercent»% of the stock units subject to this
award will vest when you complete «CliffPeriod» months of continuous “Service”
(as defined in the Plan) after the Vesting Commencement Date. Thereafter, an
additional «IncrementPercent»% of the stock units subject to this award will
vest when you complete each additional «IncrementPeriod»-month period of
continuous Service.

For all purposes applicable to your stock units, “Service” means your continuous
service as an Employee or Consultant.

You and the Company agree that these stock units are granted under and governed
by the terms and conditions of the Company’s 2015 Equity Incentive Plan (the
“Plan”) and the Stock Unit Agreement, both of which are attached to, and made a
part of, this document.

You further agree to accept by email all documents relating to the Plan or this
award (including, without limitation, prospectuses required by the Securities
and Exchange Commission) and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements).  You also agree that the Company may deliver these
documents by posting them on a website maintained by the Company or by a third
party under contract with the Company.  If the Company posts these documents on
a website, it will notify you by email.

You further agree to comply with the Company’s  Insider Trading Policy when
selling shares of the Company’s  common stock.

RecipientNatera, Inc.

By:

Title:

 

Natera, Inc.
2015 Equity Incentive Plan

Stock Unit Agreement

Grant of Units

Subject to all of the terms and conditions set forth in the Notice of Stock Unit
Award, this Stock Unit Agreement (the “Agreement”) and the Plan, the Company has
granted to you the number of stock units set forth in the Notice of Stock Unit
Award.

All capitalized terms used in this Agreement shall have the meanings assigned to
them in this Agreement, the Notice of Stock Unit Award or the Plan.

Payment for Units

No payment is required for the stock units that you are receiving.

Vesting

The stock units vest in accordance with the vesting schedule set forth in the
Notice of Stock Unit Award.  No additional stock units will vest after your
Service has terminated for any reason.

Forfeiture

If your Service terminates for any reason, then your stock units will be
forfeited to the extent that they have not vested before the termination date
and do not vest as a result of the termination of your Service.  This means that
any stock units that have not vested under this Agreement will be cancelled
immediately.  You receive no payment for stock units that are forfeited.  The
Company determines when your Service terminates for all purposes of your stock
units.

Leaves of Absence and Part-Time Work

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by applicable law, the Company’s leave of absence policy, or the terms
of your leave.  However, your Service terminates when the approved leave ends,
unless you immediately return to active work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Unit Award may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave.  If you commence working on
a part-time basis, the Company may adjust the vesting schedule so that the rate
of vesting is commensurate with your reduced work schedule. 

9

 

--------------------------------------------------------------------------------

 

 

Settlement of Units

Each stock unit will be settled on the first Permissible Trading Day that occurs
on or after the day when the stock unit vests.  However, each stock unit must be
settled not later than March 15th of the calendar year following the calendar
year in which the stock unit vests.

At the time of settlement, you will receive one share of the Company’s common
stock for each vested stock unit.  But the Company, at its sole discretion, may
substitute an equivalent amount of cash if the distribution of stock is not
reasonably practicable due to the requirements of applicable law.  The amount of
cash will be determined on the basis of the market value of the Company’s common
stock at the time of settlement.

No fractional shares will be issued upon settlement. 

“Permissible Trading Day”

“Permissible Trading Day” means a day that satisfies each of the following
requirements:

•The Nasdaq Global Market is open for trading on that day;

•You are permitted to sell shares of the Company’s  common stock on that day
without incurring liability under Section 16(b) of the Securities Exchange Act
of 1934, as amended;

•Either (a) you are not in possession of material non-public information that
would make it illegal for you to sell shares of the Company’s  common stock on
that day under Rule 10b-5 of the Securities and Exchange Commission or (b) Rule
10b5-1 of the Securities and Exchange Commission is applicable;

•Under the Company’s  Insider Trading Policy, you are permitted to sell shares
of the Company’s  common stock on that day; and

•You are not prohibited from selling shares of the Company’s  common stock on
that day by a written agreement between you and the Company or a third party.

 

--------------------------------------------------------------------------------

 

 

Section 409A

This paragraph applies only if the Company determines that you are a “specified
employee,” as defined in the regulations under Code Section 409A at the time of
your “separation from service,” as defined in Treasury Regulation Section
1.409A-1(h) and it is determined that settlement of these stock units is not
exempt from Code Section 409A.  If this paragraph applies, and the event
triggering settlement is your “separation from service,” then any stock units
that otherwise would have been settled during the first six months following
your “separation from service” will instead be settled on the first business day
following the earlier of (i) the six-month anniversary of your separation from
service or (ii) your death.

Each installment of stock units that vests is hereby designated as a separate
payment for purposes of Code Section 409A.

Nature of Units

Your stock units are mere bookkeeping entries.  They represent only the
Company’s unfunded and unsecured promise to issue shares of common stock (or
distribute cash) on a future date.  As a holder of stock units, you have no
rights other than the rights of a general creditor of the Company.

No Voting Rights or Dividends

Your stock units carry neither voting rights nor rights to cash dividends.  You
have no rights as a stockholder of the Company unless and until your stock units
are settled by issuing shares of the Company’s common stock.

Units Nontransferable

You may not sell, transfer, assign, pledge or otherwise dispose of any stock
units.  For instance, you may not use your stock units as security for a loan.

Beneficiary Designation

You may dispose of your stock units in a written beneficiary designation.  A
beneficiary designation must be filed with the Company on the proper form.  It
will be recognized only if it has been received at the Company’s headquarters
before your death.  If you file no beneficiary designation or if none of your
designated beneficiaries survives you, then your estate will receive any vested
stock units that you hold at the time of your death.

2

--------------------------------------------------------------------------------

 

 

Withholding Taxes

No stock certificates (or their electronic equivalent) or cash will be
distributed to you unless you have made arrangements satisfactory to the Company
for the payment of any withholding taxes that are due as a result of the vesting
or settlement of stock units.  You may satisfy these withholding obligations by
paying cash to the Company.  At the discretion of the Company, these
arrangements may also include (a) payment from the proceeds of the sale of
shares through a Company-approved broker, (b) withholding shares of Company
stock that otherwise would be issued to you when the stock units are settled
with a fair market value no greater than the minimum amount required to be
withheld by law, (c) surrendering shares that you previously acquired with a
fair market value no greater than the minimum amount required to be withheld by
law, or (d) withholding cash from other compensation. The fair market value of
withheld or surrendered shares, determined as of the date when taxes otherwise
would have been withheld in cash, will be applied to the withholding taxes.

To the extent you fail to make satisfactory arrangements for the payment of any
required withholding taxes, you will permanently forfeit the applicable stock
units. 

Restrictions on Resale

You agree not to sell any shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale.  This restriction will apply as long as your Service continues and for
such period of time after the termination of your Service as the Company may
specify.

Retention Rights

Your award or this Agreement does not give you the right to be retained by the
Company, a Parent, Subsidiary, or an Affiliate in any capacity.  The Company and
its Parents, Subsidiaries, and Affiliates reserve the right to terminate your
Service at any time, with or without cause.

Adjustments

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of your stock units will be adjusted accordingly, as the
Company may determine pursuant to the Plan.

Effect of Significant Corporate Transactions

If the Company is a party to a merger, consolidation, or certain change in
control transactions, then your stock units will be subject to the applicable
provisions of Article 9 of the Plan, provided that any action taken must either
(a) preserve the exemption of your stock units from Code Section 409A or
(b) comply with Code Section 409A.

Recoupment Policy

This award, and the shares acquired upon settlement of this award, shall be
subject to any Company recoupment or clawback policy in effect from time to
time.

3

--------------------------------------------------------------------------------

 

 

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to its choice-of-law provisions).

The Plan and Other Agreements

The text of the Plan is incorporated in this Agreement by reference. 

The Plan, this Agreement and the Notice of Stock Unit Award constitute the
entire understanding between you and the Company regarding this award.  Any
prior agreements, commitments or negotiations concerning this award are
superseded.  This Agreement may be amended only by another written agreement
between the parties.

By signing the cover sheet of this Agreement, you agree to all of the
terms and conditions described above and in the Plan.

 

Natera, Inc.
2015 Equity Incentive Plan 
Notice of Vested Stock Award

You have been granted the following award of shares of the common stock of
Natera, Inc. (the “Company”):

Name of Recipient:

Total Number of Shares Granted:

Date of Grant:

Vesting Schedule:All of the shares subject to this award are fully vested at all
times.

You and the Company agree that this award of shares is granted under and
governed by the terms and conditions of the Company’s 2015 Equity Incentive Plan
(the “Plan”) and the Vested Stock Agreement, both of which are attached to, and
made a part of, this document.

You further agree to accept by email all documents relating to the Plan or this
award (including, without limitation, prospectuses required by the Securities
and Exchange Commission) and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements).  You also agree that the Company may deliver these
documents by posting them on a website maintained by the Company or by a third
party under contract with the Company.  If the Company posts these documents on
a website, it will notify you by email. 

You further agree to comply with the Company’s Insider Trading Policy when
selling shares of the Company’s common stock.

RecipientNatera, Inc.

By: 

Title: 

 

Natera, Inc.
2015 Equity Incentive Plan

Vested Stock Agreement


Grant of Shares

Subject to all of the terms and conditions set forth in the Notice of Vested
Stock Award, this Vested Stock Agreement (the “Agreement”) and the Plan, the
Company has granted you the total number of shares specified in the Notice of
Vested Stock Award. 

Payment for Shares

No payment is required for the shares that you are receiving.

Vesting

The shares subject to this award are fully vested at all times.

Voting and Dividend Rights

You will have all rights as a stockholder of the Company with respect to the
shares subject to this award.  The shares will be subject to adjustment in the
event of a stock split, stock dividend or similar change in Company stock on the
same terms and conditions as apply to other holders of the Company’s common
stock.

Stock Certificates

A stock certificate for the shares will be released to a broker for your
account.  The Company will select the broker at its discretion.

Taxes

You will be required to pay all taxes that become due as a result of the grant
of the shares. 

Restrictions on Resale

You agree not to sell any shares at a time when applicable laws, the Company’s
Insider Trading Policy or other policies, or any agreement between the Company
and its underwriters prohibit a sale.  This restriction will apply as long as
your Service continues and for such period of time after the termination of your
Service as the Company may specify.

No Retention Rights

Neither this award nor this Agreement does not give you the right to be retained
by the Company, a Parent, Subsidiary, or an Affiliate in any capacity.  The
Company and its Parents, Subsidiaries, and Affiliates reserve the right to
terminate your Service at any time, with or without cause.

Recoupment Policy

The shares granted pursuant to this Agreement shall be subject to any Company
recoupment or clawback policy in effect from time to time.

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to its choice-of-law provisions).

4

--------------------------------------------------------------------------------

 

 

The Plan and Other Agreements

The text of the Plan is incorporated in this Agreement by reference. 

The Plan, this Agreement and the Notice of Vested Stock Award constitute the
entire understanding between you and the Company regarding this award.  Any
prior agreements, commitments or negotiations concerning this award are
superseded.  This Agreement may be amended only by another written agreement
between the parties.

By signing the cover sheet of this Agreement, you agree to all of the
terms and conditions described above and in the Plan.

 

 



5

 

--------------------------------------------------------------------------------